F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 16 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MEHRDAD NOORI HOSSAIN
    ABADI,

                Petitioner-Appellant,

    v.                                                   No. 99-1522
                                                     (D.C. No. 94-Z-1867)
    IMMIGRATION AND                                        (D. Colo.)
    NATURALIZATION SERVICE;
    JOSEPH R. GREENE, and John Doe,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before BRORBY, PORFILIO,           and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Mehrdad Noori Hossain Abadi [“Mr. Noori”] appeals from a final order

denying a writ of habeas corpus. Through the writ, Mr. Noori sought reversal of

the Board of Immigration Appeal’s (BIA) order denying his request for asylum or,

alternatively, for withholding of deportation. Our jurisdiction arises under

28 U.S.C. § 2253(a), and we affirm.

       The district court’s and the BIA’s final orders fully set out the history of

this case and we need not repeat it here   1
                                               . It is undisputed that Mr. Noori is an

excludable alien from Iran. Under Section 208(a) of the Immigration and

Nationality Act, 8 U.S.C. § 1158(a), the Attorney General may grant asylum to

an alien who is unable or unwilling to return to his home country “because of

persecution or a well-founded fear of persecution on account of . . . political

opinion,” 8 U.S.C. § 1101(a)(42)(A). Mr. Noori applied for asylum under these

provisions. After a full hearing, the BIA refused to grant asylum. Mr. Noori

raises four issues on appeal: (1) whether substantial evidence supports the BIA’s

finding that Mr. Noori’s testimony was not credible; (2) whether the BIA erred in

finding that Mr. Noori had not met his burden of proof to establish that he is

a refugee who has suffered past persecution or has a well-founded fear of future


1
       Because Mr. Noori’s application for asylum and petition for writ of habeas
corpus were filed in 1994, the provisions of the Illegal Immigration Reform and
Immigrant Responsibility Act do not apply and we decide the case under the law
effective at that time. See, e.g. , Jurado-Gutierrez v. Greene , 190 F.3d 1135 ,
1142-43 (10th Cir. 1999), cert. denied , 120 S. Ct. 1539 (2000).

                                               -2-
persecution; (3) whether the BIA erred by disregarding unauthenticated

documentary evidence; and (4) whether the BIA and/or the district court denied

Mr. Noori due process by allegedly failing to “fully weigh all the relevant

evidence.” Appellant’s Br. at 19.

       In reviewing the BIA’s order denying asylum, we may not reweigh the

evidence or determine the credibility of witnesses.   See Refahiyat v. INS , 29 F.3d
553, 556 (10th Cir. 1994). The BIA’s determination that Mr. Noori was not

eligible for asylum must be upheld if supported by substantial evidence on the

whole record, and may be reversed only if the evidence presented was such that

a reasonable factfinder would be compelled to conclude that the requisite fear of

persecution existed.   See INS v. Elias-Zacarias , 502 U.S. 478, 481 (1992).

       We have carefully reviewed the whole record and we conclude that

substantial evidence supports the BIA’s finding that Mr. Noori was not credible

and its concurrent legal conclusion that Mr. Noori did not meet his burden of

proof. We also conclude that the BIA was not unreasonable in refusing to give

controlling weight to the documents that Mr. Noori presented at the hearing,

especially in light of the fact that they were prepared after he had applied for

asylum and he was given an opportunity to present the original documents and did

not do so. Further, the documents did not present conclusive evidence of political

persecution even if they had been authenticated. The letter from an


                                            -3-
opthalmologist, for example, states only that the doctor had treated Mr. Noori for

keratitis, which is an inflammation of the cornea that may have several different

causes. See Respondent’s App. Vol. II at 158.

       Finally, we note that the BIA fully considered the documentary evidence

and Mr. Noori’s testimony, and, given the inconsistencies in the record, was not

obliged to believe Mr. Noori’s story. We conclude that the BIA reasonably

discounted Mr. Noori’s statement that the reason the Islamic Revolutionary

Committee connected him and his friend Mehdi with the anti-government flyers

they had surreptitiously posted was that Mehdi had written his own name on the

flyers. It is very unlikely that one who secretly posts flyers at midnight because

of fear of execution would openly identify himself on the face of the flyer. Thus,

it is reasonable for the BIA to have also discounted Mr. Noori’s story that he was

arrested and beaten for posting those flyers.         See Refahiyat , 29 F.3d at 556

(stating that alien seeking political asylum must objectively demonstrate

persecution or fear of persecution with credible evidence).




                                                -4-
     The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                  Entered for the Court



                                                  Wade Brorby
                                                  Circuit Judge




                                       -5-